Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hopeton Walker on 02/09/2022.

The application has been amended as follows: 
In the claims:
1. (Currently Amended) A system, comprising: 
one or more processors configured to: 
generate a programming schedule that includes one or more key events that occurred in a live input stream, 
wherein the programming schedule is generated based on a synchronization of one or more disparate sub-systems in the system, and 
wherein a reference clock provides a reference time to synchronize the one or more disparate sub-systems; 
insert at least one or more media segments corresponding to the one or more key events that occurred prior to a current live point included in a live input stream manifest into disparate live media output stream manifests, 

publish the disparate live media output stream manifests based on the insertion;
wherein a time code from the reference clock is used as the reference time to log content related to the one or more key events that occur within a live production and playout system of the one or more disparate sub-systems, 
wherein the one or more processors are further configured to introduce a time offset to compensate for a delay based on a location of a logging system, and 
wherein the logging system of the one or more disparate sub- systems is configured to decode the reference clock from the live input stream.

Claim 4 has been cancelled. 

11. (Currently Amended).A method, comprising: 
generating, by one or more processors, a programming schedule that includes one or more key events that occurred in a live input stream, 
wherein the programming schedule is generated based on a synchronization of one or more disparate sub-systems in the system, and 
wherein a reference clock provides a reference time to synchronize the one or more disparate sub-systems; 
inserting, by the one or more processors, at least one or more media segments corresponding to the one or more key events that occurred prior to a current live point included in a live input stream manifest into disparate live media output stream manifests, 
wherein the at least one or more media segments is inserted based on the programming schedule; and 
;
further comprising introducing, by the one or more processors, a time offset to compensate for a delay based on a location of a logging system, 
wherein a time code from the reference clock is used as the reference time to log content related to the one or more key events that occur within a live production and playout system of the one or more disparate sub-systems, and 
wherein the logging system of the one or more disparate sub-systems is configured to decode the reference clock from the live input stream.

Claim 14 has been cancelled. 

20. (Currently Amended) A non-transitory computer-readable medium having stored thereon, computer implemented instruction that when executed by a processor in a computer, causes the computer to execute operations, the operations comprising: 
in a media content packaging and distribution system that publishes disparate live media output stream manifests that includes one or more media segments corresponding to key events: 
generating a programming schedule that includes one or more key events that occurred in a live input stream, 
wherein the programming schedule is generated based on a synchronization of one or more disparate sub-systems in the system, and 
wherein a reference clock provides a reference time to synchronize the one or more disparate sub-systems; 

wherein the at least one or more media segments is inserted based on the programming schedule; and 
publishing the disparate live media output stream manifests based on the insertion;
wherein a time code from the reference clock is used as the reference time to log content related to the one or more key events that occur within a live production and playout system of the one or more disparate sub-systems, 
wherein the one or more processors are further configured to introduce a time offset to compensate for a delay based on a location of a logging system, and 
wherein the logging system of the one or more disparate sub- systems is configured to decode the reference clock from the live input stream.

Terminal Disclaimer
The terminal disclaimer filed on 02/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No 10,873,774 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-3, 5-13 and 15-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421